                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION


TERRY C. BRADLEY,                             )
                                              )      Civil Action No. 7:19CV00320
       Plaintiff,                             )
                                              )      MEMORANDUM OPINION
v.                                            )
                                              )      By: Hon. Glen E. Conrad
L.L. SNIDOW, et al.,                          )      Senior United States District Judge
                                              )
       Defendants.                            )


       Terry C. Bradley, proceeding prose, commenced this action by filing a form complaint for

violation of civil rights against seven individual defendants. The plaintiff has not paid the filing

fee but will be granted leave to proceed in forma pauperis for purposes of initial review of her

complaint. For the following reasons, the court concludes that the case must be dismissed for

failure to state a claim and for lack of subject matter jurisdiction, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) and Federal Rule of Civil Procedure 12(h)(3).

                                           Background

       The following facts are taken from the complaint, the exhibits attached thereto, and public

records of state court proceedings related to the case. See Goines v. Valley Cmty. Servs. Bd., 822

F.3d 159, 166 (4th Cir. 2016) (noting that the court may consider exhibits to a complaint in

assessing its sufficiency); Philips v. Pitt Cty. Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009)

(observing that courts may take judicial notice of matters of public record when reviewing a

complaint).

       In 2001, Bradley worked in the bookstore at Virginia Polytechnic Institute and State

University ("Virginia Tech"). On October 22, 2001, the director of the bookstore contacted the

Virginia Tech Police Department and reported that Bradley had admitted to taking money from the
store by crediting merchandise returns to her personal check card.         Sergeant L.L. Snidow

responded to the call. After meeting with bookstore employ\!eS and reviewing evidence of the

fraudulent transactions, Snidow "allegedly" obtained an arrest warrant charging Bradley with

embezzlement, in violation ofVirginia Code§ 18.2-111. Comp. 7, Dkt. No.2; see also Virginia

Tech Police Department Confidential Supplement, Dkt. No. 2-1 at 9.           Officer F.M. Miano

executed the "alleged" arrest warrant at a magistrate's office on October 26. 2001. Compl. 7.

Bradley was released on an unsecured bond.

       Curtis Schwab, an Assistant Commonwealth's Attorney in Montgomery County,

prosecuted the case against Bradley. On January 23, 2002, a grand jury returned an indictment

charging Bradley with embezzlement.        Bradley entered a plea of guilty on March 8, 2002.

Montgomery County Circuit Court Judge Ray Grubbs subsequently imposed a three-year

suspended sentence, five years of probation, 100 hours of community service, restitution totaling

$4,304.78, and a fine and fees totaling $855.00. Bradley signed a form acknowledging her

condi~ions   of probation on March 18, 2002. At the time ofher guilty plea and sentencing, Bradley

was represented by Frederick Kellerman.

       Approximately fifteen years later, Bradley applied for a job with a public school system in

North Carolina. A background check revealed that Bradley had a prior felony conviction for

embezzlement. As a result of the conviction, the school system declined to hire Bradley.

       Bradley then requested copies of the records from her criminal case in Montgomery

County. In December of 2017, Bradley filed a petition requesting expungement of the records

related to the embezzlement charge.         See Va. Code 19.2-392.2 (providing for potential

expungement if a person is "acquitted" of a charge "or the charge is otherwise dismissed").

Assistant Commonwealth's Attorney Patrick Jensen filed an objection to the petition.

Montgomery County Circuit Court Judge Robert M.D. Turk denied the petition on AprilS, 2018.

                                                 2
A subsequent petition for appeal was denied by the Supreme Court of Virginia on February 4,

2019.

        On April19, 2019, Bradley filed the instant action under42 U.S.C. § 1983 against Snidow,

Miano, Schwab, Judge Grubbs, Kellerman, Jensen, and Judge Turk. In her form complaint,

Bradley alleges that the warrant for her arrest was invalid and that certain defendants improperly

relied upon an unsigned copy of a plea agreement between Bradley and the Commonwealth's

Attorney of Montgomery County. Bradley claims that "all of the defendants listed within took

actions under color of law, resulting in the violation of the plaintiffs constitutional rights and

deprivation of equal protection, whether acting in concert or independently." Compl. 9. More

specifically, Bradley indicates that she is asserting claims of false arrest, malicious prosecution,

false imprisonment, and denial of equal protection. Id. at 3. She seeks to recover monetary

damages in the amount of $61,000,000, and "requests an order granting expungement" of the

records related to her felony conviction. Id. at 10.

                                        Standard of Review

        Under 28 U.S.C. § 1915(e), which governs in forma pauperis proceedings, the court has a

mandatory duty to screen initial filings. Eriline Co. S.A. v. Johnson, 440 F.3d 648, 656-57 (4th

Cir. 2006). The court must dismiss a case "at any time" if the court determines that the complaint

"fails to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2)(B)(ii). The

standards for reviewing a complaint for dismissal under§ 1915(e)(2)(B)(ii) are the same as those

which apply when a defendant moves for dismissal under Federal Rule of Civil Procedure

12(b)(6). De'Lonta v. Angelone, 330 F.3d 630, 633 (4th Cir. 2003). Thus, in reviewing a

complaint under this statute, the court must accept all well-pleaded factual allegations as true and

view the complaint in the light most favorable to the plaintiffs. Philips, 572 F.3d at 180. To

survive dismissal for failure to state a claim, a complaint must contain sufficient factual allegations

                                                  3
"to raise a right to relief above the speculative level" and "to state a claim to relief that is plausible

on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).

        Additionally, pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure, the court

"must dismiss" an action "[i]f the court determines at any time that it lacks subject-matter

jurisdiction." Fed. R. Civ. P. 12(h)(3). "[Q]uestions of subject-matter jurisdiction may be raised

at any point during the proceedings and may (or, more precisely, must) be raised sua sponte by the

court." Brickwood Contractors, Inc. v. Datanet Eng' g. Inc., 369 F.3d 385, 390 (4th Cir. 2004).

                                              Discussion

        As indicated above, Bradley filed a form complaint designated for pro se plaintiffs who

wish to pursue a claim under 42 U.S.C. § 1983. Section 1983 provides a cause of action against

any person who, under color of state law, causes the deprivation of another person's rights under

the Constitution or laws of the United States. 42 U.S.C. § 1983. For the following reasons, the

court concludes that the plaintiffs complaint fails to state a plausible claim under § 1983 against

any of the named defendants.

        I.      Claims of False Arrest, False Imprisonment, and Malicious Prosecution

        Turning first to the plaintiffs claims of false arrest and false imprisonment, the United

States Court of Appeals for the Fourth Circuit has explained that such claims "are essentially

claims alleging a seizure of the person in violation of the Fourth Amendment." Rogers v.

Pendleton, 249 F.3d 279, 294 (4th Cir. 2001).              "The Fourth Amendment prohibits law

enforcement officers from making unreasonable seizures, and the seizure of an individual effected

without probable cause is unreasonable." Brooks v. City of Winston-Salem, 85 F .3d 178, 183

(4th Cir. 1996) (citing Graham v. Connor, 490 U.S. 386, 396-97 (1989)). Thus, to state a claim

for false arrest or imprisonment under § 1983, a plaintiff must demonstrate that she was arrested

without probable cause to believe that a crime had been or was being committed. Sowers v. City

                                                    4
of Charlotte, 659 F. App'x 738, 739 (4th Cir. 2016) (citing Street v. Surdyka, 492 F.2d 368,

372-73 (4th Cir. 1974)).

       In this case, the plaintiff does not assert, much less plausibly demonstrate, that she was

arrested without probable cause. Instead, Bradley claims that her arrest was not made pursuant to

a valid arrest warrant.    As indicated above, however, "[t]he Fourth Amendment prohibits

'unreasonable searches and seizures,' not warrantless ones." Graves v. Mahoning Cnty., 821

F.3d 772, 775 (6th Cir. 2016) (internal citations omitted). Consequently, the plaintiff "may not

prevail merely by showing that [she was] arrested with a defective warrant; [she] must show that

[she was] unreasonably seized." Id. (emphasis in original). Without facts demonstrating that the

plaintiff was arrested without probable cause, the plaintiff "cannot state a Fourth Amendment

§ 1983 claim against anyone." Id. at 776; see also Robinson v. City of South Charleston, 662 F.

App'x 216, 221 (4th Cir. 2016) (noting that "probable cause is sufficient to justify a public arrest

under the Fourth Amendment, regardless of the validity of the arrest warrants obtained by the

officers or any deficiencies in the affidavits supporting them") (citing Graves, supra). For these

reasons, the court concludes that the complaint fails to state a plausible claim of false arrest or

imprisonment.

       The court likewise concludes that Bradley's complaint fails to state a viable malicious

. prosecution claim. "A claim of malicious prosecution under § 1983 is a claim 'founded on a

Fourth Amendment seizure that incorporates elements of the analogous common law tort of

malicious prosecution."' Smith v. Munday, 848 F.3d 248, 252-53 (4th Cir. 2017) (quoting

Lambert v. Williams, 223 F.3d 257, 262 (4th Cir. 2000)). "To state such a Fourth Amendment

claim, '[the Fourth Circuit] has required that [1] the defendant seized plaintiff pursuant to legal

process that was not supported by probable cause and [2] that the criminal proceedings have

terminated in plaintiffs favor."' Massey v. Ojaniit, 759 F.3d 343, 356 (4th Cir. 2014) (quoting

                                                 5
Durham v. Homer, 690 F.3d 183, 188 (4th Cir. 2012)). In this case, the complaint fails to

establish either element. Bradley does not allege that she was arrested without probable cause,

and it is clear from the record that the criminal proceedings in Montgomery County did not end in

her favor. Accordingly, the malicious prosecution claim must be dismissed.

       II.     Equal Protection Claim

       Bradley also asserts in conclusory fashion that she was denied equal protection     und~r   the

law. Such assertion is insufficient to state a plausible claim for relief. See Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) ("A pleading that offers 'labels and conclusions' or 'a formulaic recitation of

the elements of a cause of action will not do. Nor does a complaint suffice if it tenders 'naked

assertion[s]' devoid of 'further factual enhancement."') (quoting Twombly, 550 U.S. at 555, 557).

       III.    Claims for Damages Against Prosecutors and Judges

       Bradley's claims for damages against Schwab, Jensen, Judge Grubbs, and Judge Turk are

also subject to dismissal on other grounds. The doctrine of prosecutorial immunity bars the

claims against Schwab and Jensen since they were acting as advocates for the Commonwealth at

all times relevant to the instant action. See Savage v. Maryland, 896 F.3d 260, 268 (4th Cir.

2018) ("In Imbler v. Pachtman, 424 U.S. 409, 430-32 (1976), the Supreme Court held that

prosecutors are absolutely immune from damages liability when they act as advocates for the

State."). The court likewise concludes that Judge Grubbs and Judge Turk are immune from

damages liability for tqe actions taken in their judicial capacities. See Mireles v. Waco, 502 U.S.

9, 11 (1991) (discussing judicial immunity and explaining that it "is not overcome by allegations

of bad faith or malice").

       IV.     Request for Order Granting Expungement

       Finally, the court notes that expungement of state criminal records "must be sought

through the state court system." Dennis v. Nat'l Railroad Passenger Corp., 34 F. App'x 950 (4th

                                                 6
                                                                                                              \   .




Cir. 2002). To the extent that Bradley seeks review of the denial ofher petition for expungement,

the court is barred from doing so under the Rooker-Feldman doctrine.* This doctrine "prohibits

the United States District Courts, with the exception of habeas corpus actions, from 'sitting in

direct review of state court decisions."'    Jor~       v. Democratic Party ofVa, 122 F.3d 192, 199

(4th Cir. 1997) (quoting D.C. Court of Ap_peals v. Feldman, 460 U.S. 462, 483 n.16 (1983)).

Accordingly, this court is ''precluded from exercising appellate jurisdiction" over the decisions

rendered by the Montgomery County Circuit Court and the Supreme Court of Virginia. . S~

Thana v. Bd. of License Comm'rs for Charles Ct}r.. 827 F.3d 314,318-19 (4th Cir. 2016).

                                              Conclusion

        For the reasons stated, the court will grant the plaintiff's motion for leave to proceed in

forma pauperis.      However, her complaint will be dismissed without prejudice pursuant to

§ 1915(e)(2)(B)(ii) and Rule 12(h)(3).

        The Clerk is directed to send copies of this memorandum opinion and the accompanying

order to the plaintiff.

        DATED: This J/t-IAday of April, 2019.




                                                   Senior United States District Judge




        * The Rooker-Feldman doctrine is named after two Supreme Court cases, Rooker v. Fidelitv Trust Co.,
263 v.s. 413 (1923), and D.C. Court of Anneals v. Feldman. 460 U.S. 462 (1983).


                                                    7
